Citation Nr: 0422684	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 2002, 
for the assignment of a 20 percent disability rating for the 
residuals of a right knee injury.

2.  Entitlement to the extension of a temporary total 
disability rating for convalescence beyond June 30, 2003.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
January 1996.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the disability rating for the 
residuals of the right knee injury from 10 to 20 percent 
effective June 21, 2002.  The veteran perfected an appeal of 
the effective date assigned for the increased rating.  In an 
October 2003 rating decision the RO awarded a temporary total 
disability rating in accordance with 38 C.F.R. § 4.30 
effective from March 25, 2003, to June 30, 2003.  The veteran 
also perfected an appeal of the denial of a temporary total 
rating beyond June 30, 2003.

The Board notes that in his March 2003 notice of disagreement 
with the November 2002 rating decision, the veteran's 
intention was unclear as to whether he was appealing the 
denial of a rating in excess of 20 percent for the right knee 
disability as well as the effective date assigned for the 
20 percent rating.  In a July 2003 notice the RO asked him to 
clarify the scope of his notice of disagreement, and the 
veteran responded in July 2003 by stating that it was his 
intent to appeal the effective date, not the assigned rating.  
The issue of the rating assigned for the right knee 
disability, other than the temporary total rating, is not, 
therefore, before the Board.

Notwithstanding the preceding paragraph, in a May 2004 
statement the veteran indicated that the right knee 
disability had increased in severity.  The RO has not yet 
addressed the issue of entitlement to a higher rating for the 
right knee disability as claimed in the May 2004 statement, 
and that issue is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

The issue of entitlement to an effective date prior to June 
21, 2002, for assignment of the 20 percent rating for the 
right knee disability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The AMC 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for an extension of the temporary total disability 
rating.

2.  The March 2003 right knee surgery did not result in 
severe post-operative residuals such as an incompletely 
healed surgical wound, an amputation stump, application of a 
body cast, or require house confinement.  In addition, the 
surgery did not require immobilization of the right knee, 
convalescence, or limitation in weight bearing beyond June 
30, 2003.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 after June 30, 2003, for 
convalescence following the March 2003 surgery are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a temporary total 
disability rating for the right knee beyond June 30, 2003, 
because he continued to experience pain in the knee and was 
not released from medical treatment until January 2004.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for a temporary total rating was filed in July 2003.  
The provisions of the VCAA are, therefore, potentially 
applicable to the instant appeal.  VA's General Counsel has 
held, however, that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

In the instant appeal the RO notified the veteran in 
September 2003 of the evidence required to substantiate his 
claim for a temporary total rating.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

In the October 2003 rating decision here on appeal, the RO 
granted entitlement to a temporary total disability rating 
effective from March 25, 2003, to June 30, 2003.  The veteran 
then submitted a notice of disagreement with the termination 
of the temporary total rating effective July 1, 2003.  
Because the veteran raised the issue of entitlement to 
extension of the temporary total rating in the context of his 
appeal of the termination date, the Board finds that the 
provisions of the VCAA are not applicable to the instant 
appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the termination date of 
the temporary total rating, the Board finds that the 
September 2003 notice informed him of the relative 
responsibilities of the veteran and VA in developing any 
evidence relevant to his claim.  In addition, he was provided 
with a copy of the appealed rating decision and a statement 
of the case.  In those documents the RO informed him of the 
specific criteria for determining entitlement to a temporary 
total rating, as well as the reasons for determining that the 
criteria were not met beyond June 30, 2003.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence identified by him that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed him of the evidence needed to establish 
entitlement to an extension of the temporary total rating, 
the evidence that he was responsible for submitting, and the 
evidence that VA would obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Remand of the 
case for additional notice to the veteran is not, therefore, 
required.

The RO has obtained the veteran's VA treatment records and 
provided him a VA medical examination in October 2003.  The 
veteran has been accorded the opportunity to present evidence 
and argument, and has done so.  He has not alluded to the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's appeal 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his appeal.  See 
38 U.S.C.A. § 5103A (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

A total disability rating will be assigned if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted effective the date of 
the hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following such discharge or release.  
Entitlement to a total disability rating is warranted if 
treatment for a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or no surgery but immobilization by cast of one major joint 
or more.  Extensions of the initial eligibility period may be 
granted if the evidence so warrants.  38 C.F.R. § 4.30 
(2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Service connection for the residuals of a right knee injury 
has been in effect since the veteran's separation from active 
duty in January 1996.  Since June 21, 2002, the right knee 
disability has been rated as 20 percent disabling.

The medical evidence reveals that the veteran underwent 
arthroscopic surgery on the right knee on March 25, 2003, at 
which time debridement was conducted due to tears of the 
medial and lateral menisci.  The surgery was performed under 
local anesthesia, and did not present any complications.  The 
veteran was discharged from the hospital on the day of the 
surgery, with crutches.  Six days following the surgery he 
was found to be doing well.  On April 7 and again on April 28 
he complained of very severe pain in the right knee.  
Examination on April 28, 2003 revealed minimal effusion, a 
well-healed scar, and range of motion from zero to 
120 degrees.  The orthopedist noted that due to degenerative 
changes found during the surgery, the veteran's anterior knee 
pain might not improve.  He was given pain medication and 
instructed to participate in "activity as tolerated."

He again complained of severe knee pain on May 13, 2003, and 
reported having stopped taking the pain medication because it 
was not alleviating the pain.  When seen in the Orthopedic 
Clinic on May 28, 2003, he characterized the knee pain as 
very severe.  Examination then revealed no effusion, range of 
motion from zero to 120 degrees, and that he was ambulatory.  
He was given an injection in the knee for the pain, with 
minimal relief, and was prescribed physical therapy and 
"activity as tolerated."  He failed to appear for his 
physical therapy appointment in June 2003.

When evaluated in the Orthopedic Clinic on July 23, 2003, he 
was ambulatory but continued to complain of pain in the right 
knee with activities, such as climbing stairs and rising from 
a sitting position.  He denied any locking, clicking, or 
giving out of the knee, and examination revealed that he 
ambulated with normal station and gait.  Examination also 
revealed crepitance, tenderness to palpation, and poor 
quadriceps tone, but no effusion or instability.  He was then 
given a patellar-stabilizing knee sleeve, was again 
prescribed physical therapy and instructed to perform 
exercises daily, and was given additional medication for 
pain.  His complaints were then attributed to degenerative 
joint disease of the right knee with chondromalacia patella.

He continued to complain of pain in the right knee with 
activity on August 19, 2003, which was attributed to grade 
III degenerative joint disease.  The physical 
examination was essentially normal, with the exception of 
tenderness to palpation of the medial and lateral facets and 
poor quadriceps tone.  He was encouraged to attempt 
activities that he knew would cause pain, including climbing 
stairs.  He again failed to appear for a physical therapy 
evaluation in August 2003.

During the October 2003 VA examination the veteran reported 
that he could ambulate approximately two blocks, with 
difficulty.  Examination revealed range of motion from zero 
to 95 degrees, and no instability in the joint.  The examiner 
determined that there was moderate reduction in endurance.

The veteran presented a March 2004 report from his VA 
orthopedist indicating that the veteran was released from the 
Orthopedic Clinic on January 9, 2004, without restrictions.  
The orthopedist also indicated that the veteran's disability 
rating (presumably the temporary total rating) should have 
been discontinued effective January 9, 2004.

None of the medical evidence indicates that the March 2003 
right knee surgery resulted in incompletely healed surgical 
wounds, an amputation stump, application of a body cast, or 
immobilization by cast.  Although the arthroscopic surgery 
did result in two scars approximately one centimeter in 
diameter, the wounds were shown to be well healed on April 
28.  The veteran was given crutches on the day of the 
surgery, but was shown to be ambulatory without crutches on 
May 28.  He was not prohibited from weight bearing after May 
28, in that he was instructed to participate in "activities 
as tolerated."  According to the evidence, he has never been 
house-confined or required the use of a wheelchair.  Although 
his orthopedist indicated in the March 2004 report that the 
total rating should have been terminated in January 2004, he 
did not describe any clinical findings or functional 
limitations indicating that the criteria for a temporary 
total rating were met until January 2004.  Whether the 
veteran had been released from the Orthopedic Clinic is not a 
criterion for determining his entitlement to continuation of 
the temporary total rating.

The veteran contends that he is entitled to a temporary total 
rating until January 9, 2004, due to the severe pain in the 
right knee and because he was not released from the 
Orthopedic Clinic until then.  The medical evidence indicates 
that the right knee pain is due to degenerative joint disease 
in the knee, and is not a residual of the March 2003 surgery.  
In this regard the Board notes that the right knee disability 
has been evaluated as 20 percent disabling, due primarily to 
the pain in the knee.  Assuming, for the sake of argument, 
that the knee pain is a residual of the surgery, in the 
absence of objective evidence of severe post-operative 
residuals in the knee, the evidence does not support a 
continuation of the temporary total disability rating beyond 
June 30, 2003.

In summary, the medical evidence indicates that the right 
knee surgery did not result in severe post-operative 
residuals requiring convalescence beyond June 30, 2003.  For 
that reason the Board has determined that the preponderance 
of the evidence is against the appeal to continue the 
temporary total rating beyond June 30, 2003.


ORDER

The appeal to establish entitlement to a temporary total 
disability rating in accordance with 38 C.F.R. § 4.30 beyond 
June 30, 2003, is denied.


REMAND

As shown above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim for an 
increased rating for the right knee disability was filed 
after November 2000, the provisions of the VCAA are 
applicable to his claim.

The Board notes that, in accordance with VAOPGCPREC 8-03, the 
VCAA is not applicable to an issue raised in the notice of 
disagreement if the veteran was provided the section 5103(a) 
notice in conjunction with the claim leading to the rating 
decision being appealed.  Although the veteran claimed 
entitlement to an increased rating for his right knee 
disability in June 2002, he was not informed of the evidence 
needed to substantiate his claim for an increased rating or 
the relative responsibilities in developing that evidence.  
See Quartuccio, 16 Vet. App. at 187.  Because he was not 
provided the section 5103(a) notice in conjunction with his 
claim for an increased rating, the exception to VCAA 
applicability shown in VAOPGCPREC 8-03 does not pertain to 
his appeal of the effective date assigned for the increased 
rating in the November 2002 rating decision.  The Board 
finds, therefore, that remand of this issue is required.

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  If the above-requested development 
results in the receipt of additional 
evidence, the RO should re-adjudicate the 
issue of the effective date assigned for 
the 20 percent rating for the right knee 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



